Case: 12-40221       Document: 00512244006         Page: 1     Date Filed: 05/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 16, 2013
                                     No. 12-40221
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

SOSTENES PEREZ-MORALES,

                                                  Petitioner-Appellant

v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 7:09-CV-138


Before JOLLY, DAVIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Sostenes Perez-Morales (Perez) seeks our authorization to proceed in
forma pauperis (IFP) in his appeal of the district court’s denial of his Federal
Rule of Civil Procedure 60(b) motion for relief from judgment. By his IFP motion
in this court, Perez questions the district court’s denial of IFP status and
certification that his appeal was not in good faith. See Baugh v. Taylor, 117 F.3d
197, 202 (5th Cir. 1997).


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40221     Document: 00512244006        Page: 2   Date Filed: 05/16/2013

                                     No. 12-40221

      Perez contends that the district court abused its discretion when it
determined that he could not use Rule 60(b) to sidestep the requirements of
Federal Rule of Civil Procedure 77(d) and Federal Rule of Appellate Procedure
4(a)(6) in connection with his notice of appeal of the district court’s judgment
dismissing his petition under 28 U.S.C. § 2254. There is no arguable merit to
the contention that it was an abuse of discretion to deny Perez relief under Rule
60(b). See 28 U.S.C. § 2107(c); Bowles v. Russell, 551 U.S. 205, 213-15 (2007);
Dunn v. Cockrell, 302 F.3d 491, 492 (5th Cir. 2002). Consequently, we may
dismiss this frivolous appeal sua sponte. See Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983); 5TH CIR. R. 42.2.
      Perez’s IFP motion is DENIED, and the appeal is DISMISSED.




                                          2